Exhibit 99.1 NASDAQ: FIZZ For Immediate Release Contact:Office of the Chairman, Grace Keene “FIZZ” – NATIONAL BEVERAGE CORP. REFRESHES . DELIVERS GOOD NEWS FORT LAUDERDALE, FL, December 6, 2012 National Beverage Corp. (NASDAQ:FIZZ) today reported mid-year results: For the six months ended October 27, 2012 – · Revenues increased to $349.4 million + 6.8% · Net income increased to $26.4 million+ 7.5% · Earnings per share increased to $.57 + 7.5% “Team National ‘owns’ great brands that ‘scream’ excellent taste and excellent value!The sparkling water–power brands outperformed carbonated soft drinks and are trending to continue their momentum," stated Nick A. Caporella, Chairman and Chief Executive Officer. For the Trailing TwelveMonths – Sales EBITDA* Cash Flow* $651.2 million $80.5 million $71.1 million “Our Company is in the ‘Right Zone’ and our efforts are reflecting great results and – ‘competent’ value,” continued Caporella. -more- National Beverage Corp. page 2 “Creating good news is akin to making great refreshments – both require unique passion, joyful innovation and intense focus!Our recent special dividend of $2.55, finalized November 29, 2012, is just as exciting for us as our new LaCroix theme Jardiń or Everfresh’s Premier Apple Varietals!” added Caporella. “It is our natural inclination to always ‘Refresh’ – not only with our beverages, but through our Corporate character!We strive to be ‘compassionate’ and honorably Patriotic – to our principles, to our great country and to our unique company.We ‘Hope’ to ‘relight’ the lamps of America’s High Road!Our genuine efforts and compassion should ignite fellow Americans to engage in similar efforts.After all – what better way to count our blessings than to boldly say A·M·E·R·I·C·A! Yes! – we are National Beverage Corpsteeped, brewed and enriched in – red, white and blue tradition,” concluded Caporella. National Beverage’s iconic brands are the genuine essence of America.Our company is highly innovative as a pace-setter in the changing soft-drink industry, featuring refreshment products that are geared toward the lifestyle/health-conscious consumer.Shasta® – Faygo® – Everfresh® and LaCroix® are aligned with Rip It® energy products to make National Beverage America’s Flavor•Favorite – soft-drink company. “Patriotism” – If Only We Could Bottle It! Fun, Flavor and Vitality the National Beverage Way -more- National Beverage Corp. page 3 National Beverage Corp. Consolidated Results for the Three and Six Months Ended October 27, 2012 and October 29, 2011 (in thousands, except per share amounts) Three Months Ended Six Months Ended October 27, October 29, October 27, October 29, Net Sales $ Net Income $ Net Income Per Share Basic $ Diluted $ Average Common Shares Outstanding Basic Diluted This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include fluctuations in costs, changes in consumer preferences and other items and risk factors described in the Company's Securities and Exchange Commission filings.The Company disclaims an obligation to update any such factors or to publicly announce the results of any revisions to any forward-looking statements contained herein to reflect future events or developments. Non-GAAP Financial Measures The Company reports its financial results in accordance with accounting principles generally accepted in the United States ("GAAP").Management believes, however, that certain non-GAAP financial measures may provide users of this financial information with additional insights into the operating performance of the business and to also serve as widely accepted measures for comparing operating performance with other companies. *Reconciliation of Net Income (GAAP) to EBITDA (Non-GAAP) andCash Flow (Non-GAAP) Trailing 12 Months Ended October 27, 2012 Net Income (GAAP) $ Depreciation and Amortization Interest (Income) Expense - Net 45 Provision for Income Taxes EBITDA (Non-GAAP) $ EBITDA (above) $ Additions to Property, Plant & Equip. ) Cash Flow (Non-GAAP) $
